DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hsu (US Pub. No. 2016/0291315 A1) discloses a wavelength conversion element (Figure 3, element 100; page 3, paragraph 0048, lines 1-3), comprising: a base plate (i.e. wheel plate; Figure 3, element 110) having a first surface (Figure 3, element 112) and a second surface (Figure 3, element 114) opposite to each other (clearly illustrated in Figure 3), the first surface (Figure 3, element 112) being configured to allow a fluorescent layer (i.e. wavelength conversion layer [element 120] may be formed with phosphor powder; page 4, paragraph 0056, lines 14-15) to dispose on (page 3, paragraph 0052, lines 17-21), the base plate (i.e. wheel plate; Figure 3, element 110) further having a plurality of through holes (Figure 3, elements 113a and 113b), each of the through holes (Figure 3, elements 113a and 113b) communicating with the second surface (Figure 3, element 114) and the corresponding first groove (i.e. groove formed on element 114 in Figure 3); and a rotating device (i.e. driver; Figure 3, element 103) connected with the base plate (i.e. wheel plate; Figure 3, 
Regarding claims 3-6, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fish et al. (US Patent No. 8,767,102 B2) discloses a method of improving filter wheel imaging data capture and other functionality through use of an improved filter wheel design with pie shaped filter segments, continuously rotating image capture, multiple filtered images, and easily removable and attachable filter segments.
Kjaer (US Patent No. 7,942,535 B2) teaches a light fixture having at least one light source for generating a beam of light, a plurality of color filters are rotatable into position to intercept the light beam. The color filters are fixed to the color wheel by a central spring which has a number of radial protruding tongues for fixation of the color filters. The color filters are removable yet are secured in a correct position by radial protrusions formed between the color filters a circular outer protrusion located outward 
Jiang (US Patent No. 7,190,536 B2) shows a  process for making a unitary color filter disc includes the steps of preparing a disc member having an annular surface, and providing a plurality of differently colored segments on the annular surface. Each of the colored segments is provided by partially masking the annular surface to expose a part of the annular surface and by directly depositing a coloring film on the exposed part of the annular surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
01/18/2022